      Case 2:17-cv-09492-JCZ-JCW Document 201 Filed 10/07/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF LOUISIANA

DENISE A. BADGEROW,        * CIVIL ACTION NO. 2:17-cv-09492
                           *
on behalf of herself and a class of those
similarly situated,        * JUDGE JAY C. ZAINEY
                           *
                      Plaintiffs,
       v.                  * MAGISTRATE JOSEPH C. WILKINSON,
                           * JR.
REJ PROPERTIES, INC. D/B/A *
WALTERS MEYER TROSCLAIR &  *
ASSOCIATES, AND AMERIPRISE *
FINANCIAL SERVICES, INC.   *
                Defendants *
****************************************************

                                       NOTICE OF APPEAL

       Notice is hereby given that Defendant, REJ Properties, Inc. d/b/a Walters Meyer

Trosclair & Associates (“REJ”), hereby cross-appeals to the United States Court of Appeals for

the Fifth Circuit from the Order and Reasons rendered by the Court in this matter on September

10, 2019 (R. Doc. 197), wherein the Court denied REJ’s Supplemental Motion for Attorney’s

Fees (R. Doc. 186).

       The referenced Order and Reasons was rendered after final Judgment was entered

dismissing all of Plaintiff’s claims with prejudice, which Judgment is currently on appeal to the

United States Court of Appeals for the Fifth Circuit in Civil Appeal No. 19-30584. REJ therefore

notices this as a cross-appeal within the referenced appeal, No. 19-30584. Accordingly, this

Notice of Appeal is timely filed within 30 days of the referenced Order and Reasons pursuant to

Fed. R. App. P. 4(a)(1) and 4(a)(3).




                                                                                          274827.1
Case 2:17-cv-09492-JCZ-JCW Document 201 Filed 10/07/19 Page 2 of 2



                              Respectfully submitted:

                              BREAZEALE, SACHSE & WILSON, L.L.P.

                        By:   /s/ Eve B. Masinter
                              E. Fredrick Preis, Jr. (La. Bar No. 10704)
                              Eve B. Masinter (La. Bar No. 1218), T.A.
                              Matthew M. McCluer (La. Bar No. 33970)
                              Philip J. Giorlando (La. Bar No. 38234)
                              First Bank & Trust Tower, Suite 1500
                              909 Poydras Street
                              New Orleans, LA 70112-4004
                              Telephone: (504) 619-1800
                              Fax: (504) 584-5452
                              efp@bswllp.com
                              eve.masinter@bswllp.com
                              matthew.mccluer@bswllp.com
                              philip.giorlando@bswllp.com

                              Attorneys for REJ Properties, Inc. d/b/a Walters
                              Meyer Trosclair & Associates




                                 2
                                                                           274827.1
